ORDER
This case comes before us on the state’s motion to dismiss the appeal on the ground that counsel for the defendant has failed to comply with the Rules of Appellate Procedure in respect to ordering a transcript and filing a brief. Following oral argument and upon consideration thereof, the state’s motion to dismiss is denied. Counsel for the defendant is hereby required to order the transcript in the case forthwith, and upon receipt of said transcript is ordered to follow the Rules of Appellate Procedure strictly in transmitting the record and the filing of a brief.